Case 2:20-cv-02477-JPM-atc Document 30 Filed 03/04/21 Page 1 of 7                      PageID 167




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


ROBERT THOMAS,                                        )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       Civil Action No.
                                                      )       2:20-cv-02477
ALLSTATE INSURANCE COMPANY,                           )
                                                      )
               Defendant.                             )


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


       Before the Court is Defendant Allstate Insurance Company’s Motion for Summary

Judgment, filed on November 30, 2020. (ECF No. 21.) Plaintiff Robert Thomas filed a Response

on November 30, 2020. (ECF No. 23.) Defendant filed a Reply to Plaintiff’s Response on

December 4, 2020. (ECF No. 25.) For the following reasons, Defendant’s Motion for Summary

Judgment is GRANTED.


       I.      BACKGROUND

       On March 1, 2021, a hearing was held on the pending motion. (ECF No. 29.) At the

hearing, Plaintiff’s counsel argued regarding the record, but did not cite any portion of the facts

asserted in Defendant’s Statement of Undisputed Facts (ECF No. 21-2). Federal Rule of Civil

Procedure 56.1 requires that a party show that a fact is, or is not, genuinely disputed by “citing to

particular parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of the

motion only), admissions, interrogatory answers, or other materials[.]”           Fed. R. Civ. P.

56(c)(1)(A). Furthermore, the precise method for disputing a movant’s asserted undisputed facts
Case 2:20-cv-02477-JPM-atc Document 30 Filed 03/04/21 Page 2 of 7                       PageID 168




is set out in Local Rule 56.1(b)(3). In the instant case, Plaintiff has not filed a Response disputing

Defendant’s Statement of Undisputed Facts and has not pointed to specific portions of the record

to dispute those facts.     Accordingly, Defendant’s Statement of Undisputed Facts remains

undisputed.

       This case arises out of a denied claim for an alleged property loss under Plaintiff’s

Tennessee Renters Policy, bearing Policy No. 990 119 239, issued by Defendant on July 2, 2016

with no set expiration date. (ECF No. 21-2 ¶ 2.) The insured property was located at 3965 River

Grove Circle, Apartment 4 in Memphis, Tennessee. (Id. ¶ 1.) Plaintiff alleges that his apartment

was burglarized on May 2, 2017. (Id. ¶ 1.) Defendant conducted an investigation into the claim,

part of which included an Examination under Oath (“EUO”) of the Plaintiff on July 27, 2017. (Id.

¶¶ 3–4.) Defendant requested Plaintiff to submit exhibits to the EUO, including bank statements,

and receipts from Cash America Pawn. (Id. ¶ 5.) Plaintiff did not submit the requested documents,

and on January 25, 2018, Defendant denied Plaintiff’s claim for failure to cooperate with the

investigation. (ECF No. 21-2 ¶ 8.) Defendant’s claim representative sent the denial letter to

Plaintiff’s counsel again on September 7, 2018. (Id. ¶ 9.) Plaintiff’s counsel acknowledged receipt

of the September 7 denial letter at the hearing, and via email correspondence. (Id. ¶ 10.)


       II.     LEGAL BACKGROUND

       A party is entitled to summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “A fact is ‘material’ for purposes of summary judgment if proof of that fact would

establish or refute an essential element of the cause of action or defense.” Bruederle v. Louisville

Metro Gov’t, 687 F.3d 771, 776 (6th Cir. 2012).




                                                  2
Case 2:20-cv-02477-JPM-atc Document 30 Filed 03/04/21 Page 3 of 7                        PageID 169




       “In considering a motion for summary judgment, [the] court construes all reasonable

inferences in favor of the non-moving party.” Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir.

2014) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). “The

moving party bears the initial burden of demonstrating the absence of any genuine issue of material

fact.” Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th Cir. 2012) (citing Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)). “Once the moving party satisfies its initial burden, the burden shifts

to the nonmoving party to set forth specific facts showing a triable issue of material fact.”

Mosholder, 679 F.3d at 448-49; see also Fed. R. Civ. P. 56(e); Matsushita, 475 U.S. at 587. “When

the non-moving party fails to make a sufficient showing of an essential element of his case on

which he bears the burden of proof, the moving parties are entitled to judgment as a matter of law

and summary judgment is proper.” Martinez v. Cracker Barrel Old Country Store, Inc., 703 F.3d

911, 914 (6th Cir. 2013) (quoting Chapman v. UAW Local 1005, 670 F.3d 677, 680 (6th Cir. 2012)

(en banc)) (internal quotation marks omitted).

       In order to “show that a fact is, or is not, genuinely disputed,” a party must do so by “citing

to particular parts of materials in the record,” “showing that the materials cited do not establish the

absence or presence of a genuine dispute,” or showing “that an adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P 56(c); Bruederle, 687 F.3d at 776

(alterations in original) (quoting Fed. R. Civ. P. 56(c)(1)); see also Mosholder, 679 F.3d at 448

(“To support its motion, the moving party may show ‘that there is an absence of evidence to

support the nonmoving party’s case.’” (quoting Celotex, 477 U.S. at 325)).                “Credibility

determinations, the weighing of the evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge[.]” Martinez, 703 F.3d at 914 (alteration in original)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). “The court need consider



                                                  3
Case 2:20-cv-02477-JPM-atc Document 30 Filed 03/04/21 Page 4 of 7                           PageID 170




only the cited materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).

“[T]he district court has no ‘duty to search the entire record to establish that it is bereft of a genuine

issue of material fact.’” Pharos Capital Partners, L.P. v. Deloitte & Touche, 535 Fed. Appx. 522,

523 (6th Cir. 2013) (per curiam) (quoting Tucker v. Tennessee, 539 F.3d 526, 531 (6th Cir. 2008),

abrogation recognized by Anderson v. City of Blue Ash, 798 F.3d 338 (6th Cir. 2015)).


        The decisive “question is whether ‘the evidence presents a sufficient disagreement to

require submission to a [fact finder] or whether it is so one-sided that one party must prevail as a

matter of law.’” Johnson v. Memphis Light Gas & Water Div., 777 F.3d 838, 843 (6th Cir. 2015)

(quoting Liberty Lobby, 477 U.S. at 251-52). Summary judgment “‘shall be entered’ against the

non-moving party unless affidavits or other evidence ‘set forth specific facts showing that there is

a genuine issue for trial.’”       Rachells v. Cingular Wireless Employee Servs., LLC, No.

1:08CV02815, 2012 WL 3648835, at *2 (N.D. Ohio Aug. 23, 2012) (quoting Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 884 (1990)). “[A] mere ‘scintilla’ of evidence in support of the non-

moving party’s position is insufficient to defeat summary judgment; rather, the non-moving party

must present evidence upon which a reasonable jury could find in her favor.” Tingle v. Arbors at

Hilliard, 692 F.3d 523, 529 (6th Cir. 2012) (quoting Liberty Lobby, 477 U.S. at 251). “[I]n order

to withstand a motion for summary judgment, the party opposing the motion must present

“affirmative evidence” to support his/her position.” Mitchell v. Toledo Hosp., 964 F.2d 577, 584

(6th Cir. 1992) (citing Liberty Lobby, 477 U.S. at 247-254; Street v. J.C. Bradford & Co., 886

F.2d 1472, 1479 (6th Cir. 1989)). “[C]onclusory assertions, unsupported by specific facts made

in affidavits opposing a motion for summary judgment, are not sufficient to defeat a motion for

summary judgment.” Rachells, 2012 WL 3648835, at *2 (quoting Thomas v. Christ Hosp. and

Med. Ctr., 328 F.3d 890, 894 (7th Cir. 2003)). Statements contained in an affidavit that are


                                                    4
Case 2:20-cv-02477-JPM-atc Document 30 Filed 03/04/21 Page 5 of 7                                      PageID 171




“nothing more than rumors, conclusory allegations and subjective beliefs” are insufficient. See

Mitchell, 964 F.2d at 584-85.

         III.     ANALYSIS

                  A. Plaintiff’s Claims are Barred by the One-Year Contractual Limitations
                     Period
         Defendant alleges that Plaintiff’s claims are barred by the contractual limitations provided

in Allstate Insurance Policy 990 119 239 (the “Policy”), which was issued to Robert Thomas

starting July 2, 2015. (Exhibit A, ECF No. 1-2 at PageID 23–53.) Defendant points to the

following limitation:

         12. Suit Against Us. No suit or action may be brought against us unless there has
         been full compliance with all policy terms. Any suit or action must be brought
         within one year after the inception of loss or damage.
(ECF No. 1-2 at PageID 34 (emphasis added).)

         Contractual limitations of this nature have been held valid in Tennessee. See Brick Church

Transmission, Inc. v. Southern Pilot Ins. Co., 140 S.W.3d 324, 329 (Tenn. Ct. App. 2003)

(“Tennessee has long held that an insurance policy provision establishing an agreed limitations

period within which suit may be filed against the company is valid and enforceable.”) (internal

citations omitted). It is uncontroverted that at the very latest, Plaintiff received the denial letter by

September 7, 2018. 1 Plaintiff, however, did not initiate this lawsuit in Shelby County Circuit Court

until June 4, 2020, at which point it alleged breach of contract, bad faith, violation of the Tennessee

Consumer Protection Act (“TCPA”), and negligence. (ECF No. 1.) By any measurement,

Plaintiff’s claims are time-barred. Even using the date of receipt of the second denial letter—

September 14, 2018—Plaintiff’s time to file a lawsuit expired on September 14, 2019, well before

its June 2020 filing of a complaint. Accordingly, Plaintiff’s claims for both breach of contract and


1
 Note that Defendant has provided evidentiary support that it also sent a formal denial letter for failure to comply
with the investigation on January 25, 2018.

                                                          5
Case 2:20-cv-02477-JPM-atc Document 30 Filed 03/04/21 Page 6 of 7                        PageID 172




negligence are time-barred per the valid and applicable one-year contractual time period provided

in the Policy. Plaintiff has pointed to no evidence in the record to raise a factual dispute as to the

applicability of this provision. Instead, Plaintiff argues that the Tennessee statute of limitations

provided in T.C.A. §§ 28-3-109, 47-2,725, or 28-3-105 should apply. (ECF No. 23 at PageID

146.) The Court rejects each of these arguments. Section 28-3-109 sets a six year statute of

limitations for: “(1) Actions for the use and occupation of land and for rent; (2) Actions against

the sureties of guardians, executors and administrators…and (3) Actions on contracts not otherwise

expressly provided for.” Tenn. Code Ann. § 28-3-109(a). None of these provisions are applicable

in the current case. Similarly, T.C.A. § 47-2-725 is for actions brought under the UCC, which

Plaintiff acknowledges “does not apply[.]” (ECF No. 23 at PageID 146.) Finally, T.C.A. § 28-3-

105 does not apply because Plaintiff has not alleged fraud in his complaint. Defendant’s Motion

is GRANTED with respect to Plaintiff’s claims for breach of contract and negligence.


                B. Plaintiff’s Bad Faith Claims are Barred by the One-Year Statute of
                   Limitations
        Plaintiff’s allegations of bad faith are also barred under the one-year statute of limitations,

T.C.A. § 28-3-104, that courts have applied when analyzing bad faith claims arising under T.C.A.

§ 56-7-105. See generally, Montesi v. Nationwide Mut. Ins. Co., 970 F.Supp. 2d 784, 791

(W.D.Tenn. 2013) (internal citations omitted) (“As a result, courts interpreting the bad faith statute

have applied the one-year statute of limitations contained in Tenn. Code Ann. §28-3-104(a)(4),

which requires ‘actions for statutory penalties’ to be ‘commenced within one year after the cause

of action accrued.’”) Here, Plaintiff did not file his bad faith complaint until well after the time

had passed to allege bad faith. Accordingly, Defendant’s Motion is GRANTED with respect to

Plaintiff’s claims for bad faith.



                                                  6
Case 2:20-cv-02477-JPM-atc Document 30 Filed 03/04/21 Page 7 of 7                         PageID 173




               C. Plaintiff’s Tennessee Consumer Protection Act (“TCPA”) Claim is
                  Dismissed
        Section 56-8-113 of the Tennessee Code provides that “title 50 and this title shall provide

the sole and exclusive statutory remedies and sanctions applicable to an insurer, person, or entity

licensed, permitted, or authorized to do business under this title for alleged breach of, or for alleged

unfair or deceptive acts or practices in connection with, a contract of insurance as such term is

defined in § 56-7-101(a).” Tenn. Code Ann. § 56-8-113. The historical notes for this amendment

indicate that this provision “shall apply to any cause of action accruing on or after” April 29, 2011.

Id. This Court has interpreted this section to “effectively eliminate[] the TCPA as a viable cause

of action for disputes arising from the insurer-insured relationship because the TCPA is not

contained in Title 50 or Title 56.” Montesi, 970 F.Supp. at 790. Here, the alleged events leading

to Plaintiff’s claims indisputably occurred after April 29, 2011. Accordingly, Defendant’s motion

is GRANTED with respect to Plaintiff’s TCPA claim.

        IV.    CONCLUSION

        Plaintiff has not produced evidence or otherwise pointed to any portion of the record to

demonstrate that a material dispute of fact exists with respect to the timing of Plaintiff’s claims.

For the reasons stated above, the Court GRANTS Defendant’s Motion for Summary Judgment on

all claims.



        SO ORDERED, this 4th day of March, 2021.

                                                           /s/ Jon P. McCalla
                                                          JON P. McCALLA
                                                          UNITED STATES DISTRICT JUDGE




                                                   7
